Opinions filed March 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-11-00021-CR & 11-11-00022-CR
                                                    __________
 
                                   LESLIE
HEMPHILL, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                  On
Appeal from the 272nd District Court
 
                                                           Brazos
County, Texas
 
                       Trial Court Cause Nos. 06-02012-CRF-272
& 06-05077-CRF-272
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            In
both causes, Leslie Hemphill was convicted in 2006 for the delivery of a
controlled substance.  On July 23, 2010, in trial court cause no. 06-02012-CRF-272,
Hemphill filed a motion requesting additional credit for time that he spent in
jail.  The trial court entered an order in that cause on September 30, 2010,
denying Hemphill’s motion.  Hemphill subsequently filed a notice of appeal, containing
both cause numbers, in which he is attempting to appeal from the “order signed
by the trial court on 09/30/2010, denying defendant’s Motion Requesting
Additional Time Credit.”  The State has filed in each case a motion to dismiss for
want of jurisdiction.  We dismiss the appeals. 
            After
the clerk’s records were received by this court, we wrote Hemphill on February
14, 2011, and informed him that it did not appear that we had jurisdiction in
either case.  We requested Hemphill to respond in writing by March 1, 2011, and
show grounds to continue these appeals.  Hemphill has not filed a response
showing grounds to continue; he did contact the district clerk’s office and
request that the September 30, 2010 order and the motion requesting additional
jail credit be forwarded to this court.  The clerk’s records that had been
previously filed already contained those documents.  The September 30, 2010
order from which Hemphill attempts to appeal is, however, not an appealable
order.  See Ex parte Forooghi, 185 S.W.3d 498 (Tex. Crim. App. 2006); Ex
parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004); Everett v. State,
82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dismissed).  Consequently, we have no
jurisdiction to entertain these appeals.
            The
State’s motions to dismiss are granted, and the appeals are dismissed for want
of jurisdiction. 
            
 
                                                                                                PER
CURIAM
 
March 17, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.